Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 18, 2019

The Court of Appeals hereby passes the following order:

A19E0038. BULLOCK v. CITY OF SOUTH FULTON.

      On February 18, 2019, Tandy Bullock filed an emergency motion seeking an
appeal bond of $2500 concerning his incarceration for contempt by a municipal court.
Although the emergency motion attaches a copy of the contempt order, it does not
attach a filed notice of appeal as required by Rule 40 (b). In the absence of a properly
filed notice of appeal along with a properly filed order as required by Rule 40 (b), this
Court lacks jurisdiction over this matter. The emergency motion is therefore
DENIED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/18/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.